

117 HR 3754 IH: Military Education and Values Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3754IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Carter of Georgia (for himself, Mr. DesJarlais, Mr. Allen, Mr. Taylor, Mr. Gohmert, Mr. Duncan, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to issue guidance prohibiting race-based education and training in the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Military Education and Values Act.2.Guidance requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance that—(1)prohibits, within the Department of Defense and the Armed Forces, the use of any education or training methodology that promotes or causes a racial divide or lack of equality;(2)reiterates that members of the Armed Forces from all races will be treated equally; and(3)updates members of the Armed Forces on the core tenets of the United States military.3.Report on race-based education and training(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of critical race-theory and other race-based training and education methodologies in the Armed Forces.(b)ElementsThe report under subsection (a) shall—(1)include an explanation of whether, and to what extent, critical race theory and other race-based training and education methodologies are used in the Armed Forces; and(2)for each instance in which such an education or training methodology is used—(A)describe where and how such methodology is used;(B)identify any units that received education or training based on such methodology and the locations at which such education or training occurred; and(C)indicate whether any member of the Armed Forces was punished for expressing disagreement with such education or training methodology.